Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 2/3/2021.
Claims 1-3, 7-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jon G. Jonsson (Reg. # 67,597) on 4/30/2021.

The application has been amended as follows: 
1.	(Currently Amended) A computing system implementing predictive intent for network latency reduction in connection with an enterprise resource, the computing system comprising:
one or more processors;
a memory to store a set of instructions;
wherein the one or more processors access the instructions to:
detect, over one or more networks, real-time activity data from a computing device of a given user during a current application session with the enterprise resource, the real-time activity data corresponding to a series of activities performed by the given user using one or more user 
access a historical data store, storing event records corresponding to vector representations of historical activity data of users of the enterprise resource, to determine a matching sequence of events for the real-time activity data of the given user, each event of the matching sequence of events corresponding to one more activities of the series of activities performed by the user using the one or more interface components of the enterprise resource;
in connection with the real-time activity data of the given user, select a relevant portion of the matching sequence of events;
execute a predictive model to determine a user intent probability that the given user will engage with selected content that corresponds to the relevant portion of the matching sequence of events during the current application session; 
based on the user intent probability exceeding a threshold, generate an intervention element on a user interface of the computing device of the given user, the intervention element enabling presentation of the selected content on the computing device of the given user to reduce network latency for the enterprise resource[[.]];
	wherein each event of the matching sequence of events is associated with a corresponding set of parameters, and wherein the one or more processors access the instructions to determine a value for at least one parameter of the corresponding set of parameters for the associated event;
	wherein the corresponding set of parameters for at least a first event of the matching sequence of events includes a set of related activity parameters, the set of related activity parameters including a first related activity parameter that identifies information about one or more activities of a particular type that preceded or followed the first event; and
	wherein the first related activity parameter identifies (i) a number of page views in the current application session, or (ii) a product.
	Claims 4-6 (cancelled)
	Claim 8 (cancelled)
Claim 9 (Currently Amended) The computer system of claim 1, wherein the corresponding set of parameters for at least a first event of the matching sequence of events includes a set of contextual parameters, the set of contextual parameters including a first contextual parameter that identifies at least one of a time, a day, a network location, or a geographic location where a user activity of the first event takes place.
	Claims 10-11 (cancelled)
	Claim 12 (Currently Amended) The computer system of claim 1, wherein the corresponding set of parameters for at least a first event of the matching sequence of events includes a set of product parameters which identify information about a product that was a subject of the first event.
Claim 13 (Currently Amended) The computer system of claim 1, wherein the one or more processors access the instructions to determine the relevant portion of the matching sequence of events using, in part, the value for the at least one parameter of the corresponding set of parameters for the associated event.
	Claim 14 (Currently Amended) The computer system of claim 1, wherein the one or more processors access the instructions to select the relevant portion of the matching sequence of events by performing pattern analysis on the relevant portion of the matching series of events, using, in part, the value for the at least one parameter of the corresponding set of parameters for the associated event.
Claim 20 (Currently Amended) A non-transitory computer readable medium that stores instructions, which when executed by one or more processors of a computer system, cause the computer system to perform operations comprising: 

access a historical data store, storing event records corresponding to vector representations of historical activity data of users of the enterprise resource, to determine a matching sequence of events for the real-time activity data of the given user, each event of the matching sequence of events corresponding to one more activities of the series of activities performed by the user using the one or more interface components of the enterprise resource;
in connection with the real-time activity data of the given user, selecting a relevant portion of the matching series sequence of events;
execute a predictive model to determine a user intent probability that the given user will engage with selected content that corresponds to the relevant portion of the matching sequence of events during the current application session; 
based on the user intent probability exceeding a threshold, generate an intervention element on a user interface of the computing device of the given user, the intervention element enabling presentation of the selected content on the computing device of the given user to reduce network latency for the enterprise[[.]];
	wherein each event of the matching sequence of events is associated with a corresponding set of parameters, and wherein the one or more processors access the instructions to determine a value for at least one parameter of the corresponding set of parameters for the associated event;
	wherein the corresponding set of parameters for at least a first event of the matching sequence of events includes a set of related activity parameters, the set of related activity parameters including a first related activity parameter that identifies information about one or more activities of a particular type that preceded or followed the first event; and
	wherein the first related activity parameter identifies (i) a number of page views in the current application session, or (ii) a product.
Allowable Subject Matter
Claims 1-3, 7, 9, 12-20 respectively are allowed and renumbered as claims 1-3, 4, 5, 6-14 respectively.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “detect, over one or more networks, real-time activity data from a computing device of a given user during a current application session with the enterprise resource, the real-time activity data corresponding to a series of activities performed by the given user using one or more user interface components of the enterprise resource presented on the computing device of the given user; access a historical data store, storing event records corresponding to vector representations of historical activity data of users of the enterprise resource, to determine a matching sequence of events for the real-time activity data of the given user, each event of the matching sequence of events corresponding to one more activities of the series of activities performed by the user using the one or more interface components of the enterprise resource; in connection with the real-time activity data of the given user, select a relevant portion of the matching sequence of events; execute a predictive model to determine a user intent probability that the given user will engage with selected content that corresponds to the relevant portion of the matching sequence of events during the current application session; based on the user intent probability exceeding a threshold, generate an 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453